                        IN THE UNITED ST ATES DISTRICT COVRT
                     FOR THE EASTERi"l DISTRICT OF PENNSYLVANIA

 DARYOUSH TAHA,                                               CIVIL ACTION
               Plaintiff,

                v.

 BUCKS COUNTY PENNSYLVANIA,                                  NO. 12-6867
 BUCKS COUNTY CORRECTIONAL
 FACILITY,
               Defendants.




                                            OPINION              \k. :,
                                                                  ~
       This certified class action arises from a decision by Defendants

Correctional Facility ("BCCF") and Bucks County in January 2011 to create an "Inmate Lookup

Tool" ("the ILT"). Through the ILT, Defendants published information online about 66,799

individuals who had been held or incarcerated at various times over the course of decades at the

BCCF. One of the individuals whose information was published, Plaintiff Daryoush Taha, filed

this lawsuit on behalf of himself and all persons whose criminal history record information was

made available on the IL T. He claimed that by publishing this information, Defendants violated

Pennsylvania's Criminal History Record Information Act ("the CHRIA"), 18 Pa. C.S.A. § 9101

et seq. The Court granted Plaintiff partial summary judgment on liability. At trial, the only issue

for the jury was whether Defendants willfully violated the CHRIA. See 18 Pa. C.S.A.

§ 9 I 83(b )(2) ("Exemplary and punitive damages of not less than $1,000 nor more than $ I 0,000

shall be imposed for any violation of this chapter ... found to be willful.") (emphasis added). At

the close of evidence, the jury returned a verdict finding Defendants committed willful violations

and awarded each class member $1,000 in punitive damages.

       Prior to the case going to the jury, Defendants had twice moved pursuant to Federal Rule
of Civil Procedure 50 for judgment as a matter of law, which the Court denied in both instances.

Presently before the Court are Defendants' post-trial motions, including a renewed Motion for

Judgment as a Matter of Law pursuant to Federal Rule of Civil Procedure 50, and a Motion for a

New Trial pursuant to Federal Rule of Civil Procedure 59, or, in the alternative, a Motion for

Remittitur. For the reasons that follow, Defendants' motions shall be denied.

    I.       FACTS

         In September 1998, Plaintiff Taha was arrested by the Bensalem Police\Departmeht and

transported to the BCCF, where he was charged with harassment, disorderly cond~t, and

resisting arrest. His photo was taken. He was released the following day ~ ' eventually, the

Court of Common Pleas of Bucks County ordered the Clerk of Courts of Bucks County, the

Bucks County District Attorney, the district court, and the arresting agency to expunge Plaintiffs

"arrest and other criminal records." See Taha v. Bucks County, 2016 WL 2345998, at* 1 (E.D.

Pa. May 4, 2016) ("Taha II").

         In 2008, Defendants created the IL T. In January 2011, Defendants launched the

enhanced version of the ILT at issue in this case-an internet-accessible and searchable database

that included information about "individuals who had been held or incarcerated at the BCCF

from 1938 onward, a total of 66,799 people." Taha v. County of Bucks, 862 F.3d 292,297 (3d

Cir. 2017) ("Taha III"). Defendants made public through the internet information about the

various class members, including name, race, weight, hair and eye color, arrest dates, arrest

charges, and where available, the Federal Bureau of Investigation numbers ("FBI numbers") and

state fingerprint identification numbers ("State ID numbers"). Id. 1


1
  The decision to publish such information on the internet was a volte-face from Defendants' h1stoncal practice.
Pnor to the 1mplementat10n of the ILT, Defendants stored inmates' paper records ma secure area with cnminal
history record information kept "under lock and key." Only authorized persons had access to inmate records.
Defendants ensured that confidential inmate paper records were not released to the media. The Department of

                                                          2
         Harris Gubemick was the Director of the Bucks County Department of Corrections from

2002 until February 2011, which spans the time when the ILT was first created and when the

enhanced version with additional information and photographs was introduced. At trial,

Gubemick testified that he had little familiarity with the CHRIA beyond his training for

certification and that he delegated "[t]he planning and the implementation" of the ILT to his

subordinate, Clarke Fulton. Fulton was the Bucks County Department of Corrections' Captain

of Administrative Affairs and was charged with overseeing software applications, assisting in

litigation defense, and implementing the ILT. Despite Fulton's job description, he t~stified that

Gubemick made the final decisions affecting the scope of the data posted on the ILT.

Furthermore, he testified that he considered Gubemick more knowledgeable than he and that

Gubemick "had a longer experience with the [CHRIA] law." Each man thus indicated the other

was the decisionmaker regarding the IL T.

        The authoritative guide to the CHRIA is the Pennsylvania Attorney General's Criminal

History Record Information Act Handbook ("the Handbook"), which Defendants' witnesses

sometimes referred to as "the Bible." The trial was infused with disputes as to what falls within

the definition of "criminal history record information" for the purposes of the CIIRIA. In their

post-trial briefing, Defendants rely on Chart 9 of the Handbook, which describes Section 9122 of

the CHRIA, to justify their reading of the term. But neither Fulton nor Gubemick consulted the

Handbook while implementing the ILT. Fulton last read the Handbook during his training in

2003, eight years before the enhanced ILT was rolled out, and Gubemick never consulted the

Handbook at all regarding compliance with the CHRIA. Gubemick also testified that he relied

on Section 9104 of the CHRIA to support his conclusion that "criminal history record


Corrections had post orders- standard operating procedures-for keeping physical records, but never updated them
to encompass electronic records

                                                       3
information" was information from a rap sheet and that charge information from court

documents did not constitute criminal history record information. I le acknowledged, however,

that the term "rap sheet" does not appear in the statute, and he never sought clarification to

confirm his understanding was correct.

       The Commonwealth Law Enforcement Assistance Network ("CLEAN") is a database

containing criminal record information, which is maintained by the state police for law

enforcement purposes. Information on CLEA~, including FBI and State ID numbers that

identify individuals, is classified as confidential, and Defendants knew that CLEAN information

was meant to be confidential. Indeed, Fulton received Pennsylvania Justice Network ("JNET")

training, which discussed the careless use of CLEA~ information.

       Fulton was the I.NET Terminal Agency Coordinator ("JT AC"), and as such, he had

access to the JT AC training manual. In 2008, Fulton inquired of a corporal with the

Pennsylvania State Police as to whether posting the FBI and State ID numbers on the ILT was

permissible, and was told that it "might be"-an answer which Fulton testified raised "some

question in my mind." Fulton then consulted the JT AC training manual, which "did not

speak ... directly in terms of dissemination" but did say that "information on the CLEAN

network is considered confidential." He interpreted this to mean State ID and FBI numbers

"were not protected" and made no further effort to investigate whether they could be

disseminated.

       Gubernick and Fulton met periodically with what they referred to as the Criminal Justice

Advisory Board ("CJAB"), which included representatives from the district attorney, the public

defender, county administration, and the Department of Corrections, among others, from Bucks

County and other counties. There was no testimony presented regarding the CJAB's mission or



                                                 4
whether it was within the group's purview to advise on the appropriate use of criminal history

record information. Gubernick testified that no one at CJAB raised any flags about posting the

data on the internet because the ILT issue "was never raised by anyone." At the January 2011

CJAB meeting, "no one mentioned" the privacy of the 67,000 people who interacted with the

BCCF between 1938 and 2011.

        Gubemick testified that prior to launching the Bucks County ILT, he analyzed the ILTs

of other counties-Montgomery and "possibly" Fayette and Berks. He clicked on the home

pages and was not able to click through to the rest of the counties' sites. He did not contact

administrators in those counties. Defendants did not present testimony about whether they knew

in 2011 whether other counties had received complaints or citations in connection with their

ILTs.

        Defendants never sought legal advice in the course of implementing the ILT. Fulton

testified that during his 35-year career, he only sought legal advice from the County Solicitor

once when he became aware of a discrepancy concerning the Department of Corrections'

interpretation of a new Pennsylvania law concerning DNA blood samples. He never had a

discussion with any lawyer regarding compliance with the CHRIA, and Gubernick never

instructed him to obtain an opinion from the County Solicitor. Indeed, during the 2011 changes

to the ILT, nobody sought guidance from the County Solicitor, the Pennsylvania Attorney

General, or outside counsel.

        Gubernick and Fulton both understood that privacy was an important part of the CHRIA.

Gubernick testified that he had concerns about publicly posting confidential information. Fulton

testified that he understood the need for the confidentiality of inmate records and understood that

improper exposure of criminal history record information could ruin reputations. He appreciated



                                                 5
the dangers of that information falling into the hands of third-party operators like Mugshots.com

because his daughter's mugshot had been disseminated on the internet in that manner, and, on

two occasions, she had asked him to pay to have her mugshot removed from the site, which he

did.

         Fulton testified that in 2011, he did not believe that "any of the information on [the] ILT

could be considered CHRIA." Gubernick was asked whether, in 2011, he had "any thought in

[his] mind at all that [he] could be possibly breaking the law?" He responded: "Absolutely not."

But Fulton knew the 2011 changes, which included adding photographs, to the ILT were

"dramatic." Gubernick also had concerns about publicly posting confidential information. Yet

Defendants did nothing to customize the ILT to remove confidential information. Fulton did not

reach out to the software vendor to ask about customizing the IL T until March 2013. He was

also unaware of any inspection by any agency approving how Defendants handled the CHRIA.

         Nor did Defendants address requests to have outdated or incorrect information removed

from the ILT. One man, concerned that the ILT posting of information about his father was

hurting his father's ability to find a job, emailed Bucks County about his father's record,

explaining that it incorrectly stated that his father had spent a week incarcerated in 1995 when, in

fact, he had only spent one weekend. Fulton received the email but never responded to it.

   II.      PROCEDURAL HISTORY

         Plaintiff sued on December 7, 2012, alleging that Defendants violated the CHRIA by

disseminating "criminal history record information," 18 Pa. C.S.A. § 9102 (defining the term), in

a manner prohibited by the Act. Taha v. Bucks County, 172 F. Supp.3d 867, 872 (E.D. Pa. 2016)

("Taha I"). The Court held Defendants did violate the CHRIA, id, and subsequently certified a

class of "all persons whose criminal history record information was made available on the BCCF



                                                  6
Inmate Lookup Tool," Taha v. Bucks County, 2016 WL 2346000 (E.D. Pa. May 4, 2016) (order);

see also Taha II, 2016 WL 2345998, at *4. The Third Circuit affirmed the class certification

decision, agreeing that "the only remaining factual issue is whether defendants willfully violated

CHRIA,'' Taha III, 862 F.3d at 309, because punitive damages are required under the statute in a

minimum amount of $1,000 when a plaintiff shows that any violation of the CHRIA was willful,

see 18 Pa. C.S.A. § 9183(b)(2). 2

    III.      LEGAL STANDARDS

              A. Renewed Motion for Judgment as a Matter of Law

           Federal Rule of Civil Procedure 50(b) provides that "[n]o later than 28 days after the

entry of judgment ... the movant may file a renewed motion for judgment as a matter of law and

may include an alternative or joint request for a new trial under Rule 59." The grant of a motion

for judgment as a matter of law after trial is warranted "only if, viewing the evidence in the light

most favorable to the nonmovant and giving it the advantage of every fair and reasonable

inference, there is insufficient evidence from which a jury reasonably could find liability."

Lightning Lube, Inc. v. WitcoCorp.,4F.3d 1153, 1166(3dCir.1993). In considering the

evidence, "the court may not weigh the evidence, determine the credibility of witnesses, or

substitute its version of the facts for the jury's version." Id. "Although judgment as a matter of

law should be granted sparingly, a scintilla of evidence is not enough to sustain a verdict .... "

Id Ultimately, "[t]he question is not whether there is literally no evidence supporting the party

against whom the motion is directed but whether there is evidence upon which the jury could

properly find a verdict for that party." Id (internal quotation omitted). In other words, judgment


2
  Defendants' mot10ns for summary judgment were demed on the issues of whether state agencies may be held liable
for pumtive damages under the CHRIA and whether w11Ifulness under the CHRIA requires a subjective
understanding and reckless disregard. Taha v Bucks County Pa, 367 F. Supp.3d 320, 330 31 (E.D. Pa. 2019)
("Taha JV").

                                                       7
as a matter of law should be granted if the record is "critically deficient of that minimum

quantum of evidence from which a jury might reasonably afford relief." Dawson v. Chrysler

Corp., 630 F.2d 950,959 (3d Cir. 1980) (internal quotation omitted). Because the jury returned

a verdict in favor of the plaintiff, the Court in ruling on judgment as a matter oflaw must

examine the record "in a light most favorable to the plaintiff," giving him the benefit of all

reasonable inferences, "even though contrary inferences might reasonably be drawn." Dudley v.

S. Jersey Metal, Inc., 555 F.2d 96, 101 (3d Cir. 1977).

           B. Motion for New Trial

       On motion, a court may grant a new trial "for any reason for which a new trial has

heretofore been granted in an action at Jaw in federal court." Fed. R. Civ. P. 59(a)(l)(A).

However, "it should do so only when 'the great weight of the evidence cuts against the verdict

and ... a miscarriage of justice would result if the verdict were to stand."' Leonard v. Stemtech

Int'! Inc., 834 F.3d 376,386 (3d Cir. 2016) (quoting Springer v. Henry, 435 F.3d 268,274 (3d

Cir. 2006)). The power to grant a new trial is limited to ensure that a court "does not substitute

its judgment of the facts and the credibility of the witnesses for that of the jury." See id. (quoting

Delli Santi v. CNA Ins. Cos., 88 .F.3d 192,201 (3d Cir. 1996)); Sheridan v. E.l DuPont de

NemoursandCo., 100.F.3d 1061, I076(3dCir. l996)(enbanc).

           C. Motion for Remittitur

       Under Rule 59(e), a party may seek alteration or amendment of the verdict. The Third

Circuit has explained that courts reduce damages awards in one of two circumstances, which are

often colloquially referred to as "remittitur": when a court reduces an award as excessive or

legally unsupported to satisfy constitutional due process concerns, and when it considers an

award unreasonable on the facts of the case at hand. Cortez v. Trans Union, LLC, 617 F.3d 688,



                                                  8
715-16 (3d Cir. 2010); Spence v. Bd of Educ. of Christina Sch. Dist., 806 F.2d 1198, 1201 (3d

Cir. 1986). "There must be a rational relationship between the specific injury sustained and the

amount awarded." Gumbs v. Pueblo Int'!, Inc., 823 F.2d 768, 773 (3d Cir. 1987). "While a

district court has discretion in determining whether a jury's verdict is excessive, it is undisputed

that the court may not vacate or reduce the award merely because it would have granted a lesser

amount of damages." Motter v. Everest & Jennings, Inc., 883 F.2d 1223, 1230 (3d Cir. 1989).

    IV.       DISCUSS10N 3

          Underlying the analysis of each of these motions is a challenge by Defendants to the jury

instruction regarding the definition of "willfulness." At trial, the jury was instructed, in relevant

part:

          "Willful" does not mean that Defendants intended to violate the CHRIA law, or intended
          to harm Mr. Taha or class members. It does not mean that Defendants acted with malice
          or ill will. But it requires plaintiff to prove more than that Defendants were negligent or
          careless or made an honest mistake.
          A willful violation of the CHRIA law means that Defendants acted with reckless
          disregard or indifference to their legal obligations. A person has committed a willful
          violation for purposes of Cl IRIA if he or she acts with reckless disregard or indifference
          to their legal obligations.
          Plaintiff does not have to show that Defendants were aware their actions violated CHRIA
          in order to prove reckless disregard or indifference in violating the law. Defendants
          could have held a mistaken belief about Cl IRIA and still could have acted with reckless
          disregard or indifference. The issue for you is whether, in the facts and circumstances of
          this case, Defendants were reckless or indifferent in violating CHRIA.
          In evaluating the jury instruction on willfulness, Defendants urge the Court to consider it

in tandem with the jury instruction regarding the amount of punitive damage, which was:

          ... [I]f you decide that the County willfully violated CHRIA, it is your job to set the
          amount of punitive damages. The Act entitles the Plaintiff and each class member to a
          sum of not less than $1,000 nor more than $10,000 if you find that the County's violation
          of Cl IRIA was willful.

3
 Defendants use a footnote to object to a "lack of claims administration process" and to seek input into such a
process The parties subsequently have agreed to meet and confer regardmg how to move forward with
adm1mstering the claims.

                                                          9
        Rather CHRIA mandates - or to put it another way - requires imposition of these
        statutory damages for any willful violation.
       It is up to you to set the amount of damages between $1,000 and $10,000 based upon all
       the evidence of this case. In determining an amount of punitive damages, you must
       consider whether the County subjectively appreciated the risk of harm to individuals
       protected by Cl IRIA. You must not consider whether and to what extent individual class
       members were harmed by the County's violation.
        The instructions addressed the only open issues at trial: (1) whether Defendants'

violations were "willful"; and, (2) what amount of punitive damages should be imposed.

        Defendants contend that the Court's instruction to the jury on the definition of "willful"

under the CHRIA was erroneous because it did not accurately reflect the definition of the word

under Pennsylvania common law. They further argue that the Court's use of subjective-

appreciation-of-the-risk language in its instruction on punitive damages but not in its instruction

on willfulness compounded the error in that it inappropriately suggested to the jury that a

subjective appreciation of the risk was not relevant to the threshold question of entitlement to

punitive damages.

           A. Jury Instruction on Willfulness

       "Under Rule 59(a), a District Court has the discretion to grant a new trial on claims of ...

erroneous jury instructions when it finds that those errors are substantial." Murray v. Ennis, 523

Fed. App'x 901,902 (3d Cir. 2013). "While jury instructions must fairly and adequately

submit[] the issues in the case to the jury, a trial judge has broad discretion concerning the

particular language used in a jury instruction." Tigg Corp. v. Dow Corning Corp., 962 F.2d

I 119, 1124 (3d Cir. 1992) (internal citations and quotations omitted).

       Defendants argue that with respect to the jury instruction on willfulness, the Court should

have instructed the jury that any award of damages to Plaintiffs was contingent upon Defendants

"possess[ing] subjective knowledge that [their] conduct could violate CHRIA," or, more



                                                 10
specifically, that Defendants were "subjectively aware that there was a risk that [their] conduct

could violate CHRIA. " 4

         Here the question whether the jury instruction on willfulness was proper or not is

dependent upon the definition of "willful" as used in the CHRIA. Pennsylvania's Statutory

Construction Act of 1972 provides that when interpreting a statutory phrase, a court must first

look for the meaning of the statute's word or term in that statute's definitions, then in the

Statutory Construction Act, then a law dictionary and, finally, a standard dictionary, in that

order. Hawes v. Bureau of Professional and Occupational Affairs, State Real Estate

Commission, 204 A.3d 1019, 1024 (Pa. Commw. 2019). As set forth below, none ofthese

sources dictate Defendants' desired incorporation of a subjective awareness element into the

CH RIA' s willfulness requirement.

         The CHRIA statute does not contain a definition of the term "willful." And, neither does

Pennsylvania's Statutory Construction Act. See 1 Pa. C.S.A § 1991. Black's Law Dictionary

sets forth a variety of definitions for "willful," on a continuum ranging from "at least inexcusable

carelessness" to "voluntary and intentional, but not necessarily malicious." Black's Law

Dictionary (11th ed. 2019). Merriam-Webster Dictionary defines the term as "done deliberately;

intentional." Merriam-Webster's Online Dictionary, https://www.merriam-

webster.com/dictionary/willful (last visited on Sept. 26, 2019). These sources thus provide a

variety of meanings for the word "willful" without a clear preference for one.


4
  They reach this conclus10n with reference to two cases, Brand Marketing Group LLC v lntertek Testing Services,
NA. Inc, 801 F.3d 347 (3d Cir. 2015) and Nace v Faith Christian Academy, 2019 WL 1429575 (E.D. Pa. Mar. 29,
2019), which relied on Brand Marketing, even though neither Brand Marketing nor Nace provide a definition of
willfulness and Defendants recognize that these cases are distinguishable because they were brought under a
negligence theory, and not pursuant to a Pennsylvania statute. They nevertheless encourage the Court to import the
subJect1ve awareness components of these cases mto the "willful" language of the CHRIA. Defendants' rationale
for this request 1s the Court's citation of Brand Marketing in Taha JV, 367 F. Supp 3d at 330. However, Brand's
mclusion there was a reference to its citation by Plaintiffs m their bnef, and the Court did not rely on it in reaching a
conclusion. Thus, Defendants' reliance on Brand Marketing and Nace here is unavailmg.

                                                           11
        Given that the prescribed procedure of the Statutory Construction Act does not lead to a

clear answer on the meaning of the word "willful" in the CHRIA, the Court again turns to the

provisions of the Statutory Construction Act, which command that "the object of all

interpretation and construction of statutes is to ascertain and effectuate the intention of the

General Assembly" and provide that the intention of the General Assembly is ascertained by

considering, among other matters: ( l) The occasion and necessity for the statute; (2) The

circumstances under which it was enacted; (3) The mischief to be remedied; (4) The object to be

attained; (5) The former law, if any, including other statutes upon the same or similar subjects;

(6) The consequences of a particular interpretation; (7) The contemporaneous legislative history;

and, (8) Legislative and administrative interpretations of such statute. See 1 Pa. C.S.A § 1921 (c).

        The CHRIA, a 1978 aci, was passed to "establish a central repository for maintaining

criminal history records throughout the Commonwealth[,]" as Pennsylvania was one of three

remaining states without "some privacy and security legislation with respect to criminal justice

records." Leg. Journal, House, Sept. 13, 1978, at 2824 & 2829. The preamble to the CHRIA

reflects this intention:

        An (a]ct [r]elating to criminal history record information; providing for the protection of
        individual right to privacy and for the completeness and accuracy of, the control of
        dissemination of, the establishment of guidelines for the security of, and provision for
        quality control of criminal history record information; and providing for the right of
        individuals to inspect, review and challenge the accuracy of such information ... ; and
        providing penalties for violations of this act.

19 P.S. §§ 1511-36, Act No. 305, P.L. 1274, Nov. 26, 1978. Together, this background

addresses factors ( 1) through ( 5 ).

        In the course of legislative debate in 1978, a representative asked whether the public

would have access to criminal history record information under the bill, and one of the

legislation's sponsors, a representative, clarified that the public would have access "[ t Jo dockets


                                                  12
and compilations kept in the normal course of business [but that t]hey do not have access today

to the central state police repository of criminal justice records and they do not have it under this

bill." Id at 2827-28. The representative also addressed "keeping the usual records, that are

available to the public and the press today, open to them and yet granting a degree of privacy and

security as to those other records that are compiled by the state police and local police

departments, but ensuring their accuracy .... " Id. at 2829. In 1990, during the course of a

debate on amending the CHRJA, senators again raised privacy concerns. One senator spoke at

length about his concerns with the government storing sensitive data: "One of the guiding

principles in a democracy is when you have to err, you err on the side of individual rights, not

the government. Our forefathers founded this nation based on a right of privacy. There can be

no overriding factor to take that away from citizens in this country." Leg. Journal, Senate, June

26, 1990, at 2291. This legislative history, which satisfies factor (7), does not resolve the

question of how to define willfulness, but it does provide a backdrop for how the CHRIA should

be read. 5

        With this backdrop but the absence of any clear guidance on how the word "willful"

should be construed in the CHRJA, the Court ascertained the meaning of the legally technical

term by reference to case law. See Commonwealth v E.xcler, 243 Pa. 155, 159 (1914). Before

trial, the Court predicted that the Pennsylvania Supreme Court would define willfulness in the

CHRJA as a "showing of reckless disregard or indifference." Taha JV, 367 F. Supp.3d at 331.

        At least one Pennsylvania court has adopted this definition. See Long v. Southeastern Pa.

Transp. A uth., 2017 WL 5652568, at *9 (Phila. Ct. Com. Pl. Jan. I, 2017) (defining willfulness


5Notably, the statute as enacted m 1978 contained the same punitive damages provision -permitting the imposition
of between $1,000 and $10,000 per willful violation-as the law does today. See 1978 Pa. Laws 1286. $1,000
would, of course, have been a much greater penalty 30 years ago than it is today.


                                                       13
as whether the defendant either knew its actions violated the CHRIA or showed reckless

disregard for their statutory duties, i e. as to whether their actions were prohibited by statute)

(citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988) (same)). Thus, a defendant

has committed a "willful" violation for purposes of the CHRIA if he acted with "reckless

disregard or indifference" to the fact that his action violated the statute. The Third Circuit

recently confirmed that a statutory violation is willful if there was a showing of "reckless

disregard for the matter of whether its conduct was prohibited by the [statute]." Stone v. Troy

Constr., LLC, 935 F.3d 141, 150 (3d Cir. 2019) (quoting McLaughlin, 486 lJ.S. at 133). Neither

the Third Circuit's opinion in Stone nor the Supreme Court's opinion in McLaughlin suggest that

in a statutory violation context, a subjective awareness of the risk is a predicate to a finding of

willfulness. Nor have other Third Circuit decisions on statutory violations required an

"awareness of the risk" as a predicate for a finding of willfulness. See, e.g., Souryavong v.

Lackawanna Cty., 872 F.3d 122, 126 (3d Cir. 2017) (showing a "reckless disregard for the

matter" is sufficient to constitute a willful violation); Martin v. Selker Bros., Inc, 949 F.2d 1986,

1296 (3d Cir. 1991) (proof of "evident indifference" toward the statute's requirements sufficient

to establish a willful violation).

        For the reasons set forth above, the jury instructions "fairly and adequately submit[ted]

the issues in the case to the jury," Tigg, 962 F.2d at 1124, and Defendants' motion for a new trial

on this basis shall therefore be denied.

            B. Jury Instruction on Punitive Damages

        With respect to the jury instruction regarding punitive damages, Defendants do not

appear to be challenging the instruction itself. Rather, their point seems to be that the language

in the punitives instruction-"you must consider whether the County subjectively appreciated



                                                  14
the risk of harm to individuals protected by CHRIA" --or something like it, should also have

been included in the jury instruction on willfulness. In other words, they argue that by including

the language in the former, but not including it in the latter, the jury may have been led to

conclude that a subjective appreciation of the risk was not relevant to the threshold question of

whether the Defendants' actions were willful. But, if that was the case, that was exactly the

conclusion they should have reached because, as set forth above, it is the correct one.

        Even if Defendants are challenging the punitives instructions, the argument has been

waived. While Defendants did make several objections to the jury instructions during the

charging conferences at trial, they failed to object to the inclusion of the "subjective

appreciation" language in the punitive damages instruction at the proper time, as Federal Rule of

Civil Procedure 5l(c) requires. See id ("An objection is timely if (A) a party objects at the

opportunity provided under Rule 51 (b )(2); or (B) a party was not informed of an instruction or

action on a request before that opportunity to object, and the party objects promptly after

learning that the instruction or request will be, or has been, given or refused."); see also Lesende

v. Borrero, 752 F.3d 324, 335 (3d Cir. 2014) (objections to jury instructions "must be both

cogent and specific to the alleged error"). Because Defendants waived this objection, Rule 51

only allows the Court to consider "a plain error in the instructions ... if the error affects

substantial rights." Fed. R. Civ. P. 5l(d)(2); see also Fashauer v. New Jersey Transit Rail

Operations, Inc., 57 F.3d 1269, 1289 (3d Cir. 1995) (holding that an alleged error will meet the

plain error standard only if it "is fundamental and highly prejudicial or if the instructions are

such that the jury is without adequate guidance on a fundamental question and our failure to

consider the error would result in a miscarriage of justice" and noting that reversal for plain error




                                                  15
"should only be invoked with extreme caution in the civil context") (internal citations and

quotations omitted). As discussed above, the Court finds no such error here.

        Even assuming the objection is not waived and the Court erred in instructing the jury,

"any error was harmless because it is highly probable that the error did not contribute to the

judgment." City Select Auto Sales v. David Randall Assocs., Inc., 885 F.3d 154, 163 n.5 (3d Cir.

2018) (internal quotation omitted). Having heard the evidence from both sides, a reasonable jury

could have chosen to credit Plaintiffs evidence. See. e g., id ("As the District Court noted,

Clemmer's and Miley's testimonies differed in significant ways. In finding in favor of :'.\lliley,

the jury necessarily rejected Clemmer's testimony."). Moreover, the punitive damages charge

told the jury to award between $1,000 and $10,000 per willful violation, and including the

"subjective appreciation" language there may have contributed to the jury awarding the minimum

amount required under the statute.

       Thus, inclusion of the "subjective appreciation of the risk of harm" language in the

punitive damages instruction did not prejudice Defendants. In short, the charge, even if any

objection to it is not waived and even if erroneous, was harmless error.

           C. Weight of the Evidence

       Defendants assert that they are entitled to judgment as a matter of law or, in the

alternative, a new trial, because the trial record lacked evidence from which a jury might

reasonably conclude that Defendants committed a willful violation. Defendants' arguments are

addressed below.

                    i. Decisionmakers Did Not Realize That the /LT Might Violate the CHRIA

       Defendants argue that the decisionmakers did not realize the information available

through the ILT could constitute "criminal history record information" within the meaning of the



                                                 16
CHRJA. However, Defendants' lack of intent to violate the CHRIA is not relevant to the jury's

determination of willfulness. As discussed above, see supra Section IV(A), the instruction that

"Defendants could have held a mistaken belief about CHRIA and still could have acted with

reckless disregard or indifference" was proper.

                      ii. Decisionmakers Did Not Realize the Need to Seek Legal Advice

         Defendants argue that Fulton testified that in 2011 he did not believe that "any of the

information on [the] ILT could be considered CHRJA." However, he also testified that he

understood the need for the confidentiality of inmate records and understood that improper

exposure of the CIIRIA information could ruin reputations. Gubemick testified that he had

concerns about publicly posting confidential information.

         Regardless, Fulton and Gubemick did not seek out textual authority or legal advice.

Fulton last read the CHRIA and the Handbook in 2003, and Gubemick never consulted the

Handbook to determine compliance with the CHRIA. 6 Plaintiffs expert Richard Subia testified

that this violated acceptable standards for corrections professionals, because "when you're

dealing with confidential information, that's of utmost importance as it relates to information

practices."

        Subia further testified that "if you're going to change the practice of providing

confidential information from its current practice, it would be customary to ensure that you're

not violating somebody's privacy rights when you do that. You would get an opinion from a

legal person." But, Fulton never had a discussion with any lawyer regarding compliance with




6
 Defendants also argue that when the ILT was launched, there was no authority to support a conclusion that the ILT
might violate the CHRlA. Given Defendants' testimony that they did not seek out any authority or guidance, they
could not have known this to be the case, and thus cannot now use this argument to justify their decision-making.

                                                        17
the CHRIA. During the 2011 changes to the ILT, nobody sought guidance from the County

Solicitor, the Pennsylvania Attorney General, or outside counsel.

        If credited by the jury, this body of testimony provides a sufficient basis to conclude that

Defendants understood the need for confidentiality and had concerns about publicly posting

confidential information, but they forwent legal advice. A reasonable jury could conclude that

Defendants thus acted willfully in violation of their statutory obligations.

                   iii.   The Attorney General's Handbook Supported Defendants'
                          Understanding of the CHRIA

        As a post hoc defense, Defendants quote selectively from the Handbook to argue that it

supports their understanding of CHRIA. However, both Fulton and Gubernick testified that they

did not consult the Handbook before posting the information on the IL T to determine whether

they were in compliance with the CHRIA. Defendants cannot now use the Handbook to justify

their conduct.

                   iv. Other Criminal Justice Professionals Supported Defendants'
                       Understanding of the CIIRIA

        Defendants also argue that in meetings with criminal justice professionals, none of them

raised concerns about the ILT's legality. The testimony about these meetings was generalized,

and Defendants did not explore specifics about the meetings at trial. Defendants also claim that

they investigated and learned other counties had similar information on their ILTs, and none

were cited for CHRIA violations. Although Gubernick reviewed other counties' websites, he

testified that he did nothing more than go to two or three counties' home pages, and he did not

contact officials at any of those counties' prisons to question them about their ILTs.

       Testimony regarding such a cursory review of other counties' practices could support a

jury's finding that Defendants were recklessly indifferent to their statutory obligations.



                                                 18
                    v. Training Did Not Support the Conclusion that Defendants Might
                       Violate the CHRIA
        Finally, Defendants argue that Fulton's and Gubernick's training did not suggest that the

information they were posting on the ILT would violate the CHRIA, particularly because they

contend that none of the information initially came from CLEAN or JNET.

        Defendants make this argument even with respect to the FBI and State ID numbers by

claiming they did not believe this information could violate the CHRIA. However, Defendants

knew that the State ID and FBI numbers came from the CLEAN Network and were to be kept

confidential. Fulton testified that when he consulted the Pennsylvania State Police on whether

posting those numbers on the ILT was permissible, the answer he received was unclear at best.

Fulton then consulted the JTAC Training Manual, which "did not speak ... directly in terms of

dissemination" but did say that "information on the CLEAN network is considered confidential."

Fulton interpreted this to mean the numbers were not protected and disseminated them without

consulting the Attorney General for further guidance.

        Beyond the evidence described above, Plaintiff presented the jury with testimony that

Fulton knew the 2011 changes to the ILT were "dramatic"; Fulton and Gubernick both

understood that privacy was an important part of the CHRIA; Fulton understood the dangers of

criminal history information falling into the hands of Mugshots.com because his daughter's

mugshot had been disseminated on the internet in that manner and he twice paid to have her

mugshot removed; and Fulton did not respond to at least one person's inquiry to correct or

remove incorrect information on the ILT about his father. In a renewed motion for judgment as a

matter of law where the plaintiff prevailed at trial, the trial record must be examined "in a light

most favorable to the plaintiff." Dudley, 555 F.2d at 101. Given this standard, if credited by the

jury, this body of evidence and testimony provides a sufficient basis to conclude that Defendants


                                                 19
acted willfully. The record is not "critically deficient of that minimum quantum of evidence

from which ajury might reasonably afford relief." Dawson v. Chrysler Corp., 630 F.2d 950, 959

(3d Cir. I 980). Therefore, Defendants' motion for judgment as a matter of law shall be denied.

        As an alternative to seeking judgment as a matter of law based on insufficiency of

evidence, Defendants also argue for a new trial, which as they note has a different standard of

review. See Wilson v. Philadelphia Det. Ctr., 986 F. Supp. 282,287 (E.D. Pa. 1997) ("A court

analyzing a motion for a new trial need not view the evidence in the light most favorable to the

verdict winner.") (citing Magee v. General Motors Corp., 213 F.2d 899,900 (3d Cir. 1954)).

Defendants make no new arguments here, instead pointing to the arguments they made on the

weight of the evidence in seeking judgment as a matter of law. Even under this more lenient

standard, Defendants' arguments fail because they overlook the substantial amount of evidence

adduced during the trial that supported the jury's verdict. See also Marra v. Phi/a. /!ous. Auth.,

497 F.3d 286, 309 n.18 (3d Cir. 2007) (granting a new trial based on the verdict being against the

weight of the evidence is "extraordinary relief'). For the reasons discussed above, Defendants

have not shown that the "great weight of the evidence" is contrary to the verdict. Springer, 435

F.3d at 274.

           D. Evidentiary Errors

       Next, Defendants argue for a new trial by challenging four of the Court's evidentiary

rulings: (1) allowing Plaintiff to present evidence and testimony related to expunged records; (2)

admitting evidence and testimony regarding FBI and State ID numbers; (3) limiting the scope of

the Defendants' expert witness's testimony regarding the criminal justice community; and (4)

allowing Plaintiffs expert to testify to the nature and extent of the victims' harm as it related to

punitive damages. Each purported error will be considered in tum.



                                                 20
                    i. Admission of Expungement Evidence

        Over Defendants' objections, the Court allowed Plaintiff to present evidence and

testimony at trial related to expunged records, or rather Defendants' failure to expunge records

that a court order required to be expunged. In a motion in limine, Defendants expressed concern

that if such evidence were permitted it would lead to thousands of mini-trials on class members'

expungements, thus creating individualized issues that are inappropriate for a class action. That

did not happen. Nevertheless, Defendants remain concerned that the introduction of the

evidence inappropriately introduced individualized inquiries into the trial. But, the nature of the

harm to individual class members was not the purpose for which the evidence was introduced. It

was admitted as one factor for the jury to consider in evaluating whether Defendants' conduct

was recklessly indifferent and, accordingly, whether the willfulness requirement of the CHRIA

punitive damages section had been proved. As such, the Court finds no error in its admission.

                   ii. Admission of Evidence of FBI and State ID Numbers

       Defendants' argument that FBI and State ID numbers should not have been introduced

into evidence is premised on a similar rationale, i.e. that because Plaintiff Taha did not have an

FBI or a State ID number while other members of the class did, any discussion of the numbers

necessarily injected individualized inquiries into the trial. But this distinction did not warrant an

exclusion of the evidence. Defendants decided to publish FBI and State ID numbers as a matter

of course, a decision that was relevant to the question of whether they were recklessly indifferent

as to whether or not such publication would violate CHRIA. The fact that Taha himself did not

have these numbers (because he did not have a criminal history and, thus, had not been assigned

them) is of no consequence in that ifhe had been assigned numbers, they would have been put

up on the ILT along with all of the other information about him.



                                                 21
                  iii. Limitation of Defendants' Expert Witness Testimony

        Next, Defendants argue that the Court erred in limiting the scope of their expert attorney,

Stephen Snook, to his "personal understanding" of the CHRIA and not allowing him to testify as

to the views of the "criminal justice community" regarding the CHRIA.

        Snook's testimony was a source of considerable argument both before and during trial.

At the close of expert discovery, Plaintiffs sought pursuant to Federal Rules of Evidence 702,

703,403, and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to strike in

its entirety Snook's testimony. Defendants sought to use him as an expert on the Pennsylvania

criminal justice community's statutory interpretation of the meaning of the term •·criminal

history record information" in the CHRIA. The Court denied the motion. Plaintiff, nevertheless,

persisted and, in a motion in limine filed immediately prior to trial, particularized his concern

with Snook's testimony. Specifically, he asked that Snook be precluded from testifying about:

( 1) legal opinions regarding whether the ILT of any county violated the Cl IRIA; (2) the

legislative history of the CHRIA; (3) any opinions based on what the criminal justice community

believed as to rap sheets, the scope of the CHRIA or whether ILTs generally violated the

CHRIA; (4) whether counties other than Bucks County had IL Ts and what those IL Ts looked

like; and, (5) CHRIA audits conducted on Bucks and other counties for the years 2014-16. The

Court granted the motion except insofar as it reserved for trial decisions on whether Snook could

offer expert opinions about what the criminal justice community believed as to rap sheets

(whether or not they were covered by the Cl IRIA ), the scope of the Cl IRIA, or whether the ILT

violated the CHRIA.

       At trial, Snook testified that he did not consider himself an expert on the CHRIA and had

not studied the statute in depth, upon which the Plaintiff objected once again to his testimony.



                                                 22
The Court ruled for Plaintiff, finding that any testimony regarding the views of unidentified

members of the criminal justice community regarding the CHRIA was inadmissible hearsay.

          Defendants now argue that Snook's opinions were offered to show the "state of mind of

the criminal justice community." However, the state of mind exception to the hearsay rule

applies to a "declarant's then existing state of mind," see Fed. R. Evid. 803(3), and is not a

vehicle for aggregating a community's opinions.

         Defendants also rely on the language in Rule 703 of the Federal Rules of Evidence which

provides that: "An expert may base an opinion on facts or data in the case that the expert has

been made aware of or personally observed. If experts in the particular field would reasonably

rely on those kinds of facts or data in forming an opinion on the subject, they need not be

admissible for the opinion to be admitted." Fed. R. Evid. 703. However, Defendants failed to

demonstrate that experts in Snook's field use anonymous conversations as the basis for their

expert opinions. "If the data underlying the expert's opinion are so unreliable that no reasonable

expert could base an opinion on them, the opinion resting on that data must be excluded." In re

TM! Litig., 193 F.3d 613,697 (3d Cir. 1999). The Court properly limited the scope of Snook's

testimony.

                      iv. Admission of Plaintiff's Expert Witness Testimony

         Finally, Defendants argue for a new trial based on the Court permitting certain testimony

by Plaintiffs expert, Dr. Sarah Lageson. The Court first considered this argument in a pretrial

Daubert opinion, Taha v. Bucks County, 2019 WL 1900474 (E.D. Pa. Apr. 29, 2019). 7 At trial,



7
  The Court detenmned she could not testify "as to the question of 'willfulness' itself' because Plaintiff failed to
provide a reason why Lageson's testimony "would bear on the willfulness of Defendants' act10ns." Id at *2. But
she was allowed to testify to the "nature and extent of [the] victim's harm" as it related to '"an appropriate punitive
damage award."' Id (quotmg Kirkbride v Lisbon Contractors. Inc, 521 Pa. 97, 102 (1989)) In other words, 1fthe
Jury decided that the Defendants' actions were willful, their next order of business was to decide whether to award
$1,000 or $10,000 per violation or something m between. In deciding that number, it was useful to consider the

                                                          23
the Court limited Lageson's testimony to the "risk of harm" created by Defendants' misconduct.

Contrary to Defendants' assertions, Lageson did not testify to the nature and extent of individual

class members' harm. Rather, she testified concerning the potential risk of harm and

stigmatization as a result of putting criminal history information on the internet. Lageson' s

testimony was elicited to show Defendants' awareness of that risk, which was relevant to the

jury's punitive damages determination. The testimony therefore was relevant and satisfied

Federal Rule of Evidence 702's fit requirement. See United States v. Velasquez, 64 F.3d 844,

850 (3d Cir. 1995) ("There must be a valid connection between the expertise in question and the

inquiry being made in the case.").

         Admission of Lageson's testimony was proper. Therefore, Defendants' motion for a new

trial on this basis shall be denied.

             E. Motion for Remittitur

         In the alternative to a request for a new trial, Defendants move for remittitur on the

ground that the jury's award was excessive and inconsistent with the evidence. The verdict form

which was submitted to the jury read as follows:

             1. Did the plaintiff and the class prove that the County committed a willful violation
                ofCIIRIA?

                       YES                        NO
                 If you answer no, please stop, sign and date this verdict sheet and return to the
                 court. If you answer yes, please proceed to the next question.




subjective awareness by Defendants of their violation of the CHRIA as well, as a general matter, of the harmful
consequences associated with a release of criminal history information.


                                                        24
             2. What is the amount of punitive damages that you award to the plaintiff and each
                member of the class?
                $               (fill in amount of not less than $1,000 nor more than $10,000). 8

         The jury answered "yes" to the first question-the plaintiff and the class proved that the

County committed a willful violation of the CHRIA-and filled in an amount of $1,000 as the

amount of punitive damages to be awarded to the plaintiff and to each member of the class.

         Despite the jury award being at the very low end of the damages that the jury was

required by the statute to award once it made the determination that Defendants violated the

CIIRIA-as in, they were empowered to award up to $10,000 per violation but chose to award

$1,000, the lowest statutory amount---Defendants argue that Plaintiffs damages are "grossly

excessive" because class-wide they could aggregate to an award of over $60 million (66,799

class members multiplied by $1,000). 9 Remittitur arguments, however, should be directed at the

jury verdict, not at a hypothetical aggregate amount. See 11 Wright & :\1iller, Fed. Prac. &

Proc Civ. § 2815 (3d ed.) ("If the trial court determines that the verdict in a case is excessive, it

may order a complete new trial or a new trial limited to the issue of damages.") (emphasis

added). Here, the jury's verdict was an award of $1,000 for each violation. See I Pa. C.S.A. §

1930 ("Whenever a penalty ... is provided for the violation of a statute, such penalty ... shall be

construed to be for each violation.").



8
 Plaintiff argues, citing only one case, that Defendants waived any challenge to the verdict by submitting the
proposed verdict form that was ultunately used and failmg to object to the verdict form "[A]rguments raised in
passing ... but not squarely argued, are considered waived." John Wyeth & Bro ltd v CIGNA Int'/ Corp, 119
F.3d 1070, 1076 n 6 (3d Crr. 1997).

Even if, however, Defendants' challenge were waived, courts stlil consider remittitur arguments. See, e g, Wright v
Cacczuttl, 2015 WL 3654553, at *21 (M.D. Pa. June 11, 2015) ("Despite the fact that Defendants waived any
obJect1on to the category of past medical damages bemg submitted to the Jury, the Court finds that the Jury's award
1s so excessive and beyond reasonable grounds that rem1tt1tur of this award is necessary.").

9
  It should be noted that since the class mcludes people whose mformat10n was gathered as far back as 1938, many
class members will be deceased or hkely will be impossible to track down.


                                                        25
        In essence, by arguing that the jury award of $1,000 per violation should be reduced,

Defendants are asking this Court to substitute its own judgment of what is an appropriate penalty

for a CHRIA violation for that of the Pennsylvania legislature. Ultimately, statutory penalties

are the product of legislative determination. The Pennsylvania legislature has made clear that

statutory remedies are preferred over common law. See 1 Pa. C.S.A § 1504 ("In all cases where

a remedy is provided ... or anything is directed to be done by any statute, the directions of the

statute shall be strictly pursued, and no penalty shall be inflicted, or anything done agreeably to

the common law, in such cases, further than shall be necessary for carrying such statute into

effect."); see also BMW of North America, Inc. v. Gore, 517 C.S. 559, 583-84 (1996) (directing

reviewing courts to "accord substantial deference to legislative judgments concerning

appropriate sanctions for the conduct at issue") (internal quotations omitted).

       Defendants have cited no authority to support the proposition that a federal court should

circumvent the expressed will of the state legislature. The cases that they do cite for the

proposition that courts in this Circuit "routinely" reduce jury verdicts even where the damages

were statutorily authorized make the quite contrary point. In Burris v. Richards Paving, Inc.,

472 F. Supp.2d 615, 620 (D. Del. 2007), the court reduced the plaintiffs compensatory damages

to be "consistent with the applicable statutory maximum." In United States ex rel. Dunleavy v.

County of Delaware, 2000 L'.S. Dist. LEXIS 14980, at *29-31 (E.D. Pa. Oct. 12, 2000), the

court declined to reduce the damages, noting that "while a remittitur may be used to reduce an

unjustified damage award it has not ... been used to evade a statutory mandate .... " Finally, in

Rush v. Scott Specialty Gases, 930 F. Supp 194, 201-02 (E.D. Pa. 1996), the court reduced the

jury's award by ten percent, but did so in reliance on due process cases, which are inapplicable

here. See infra 28-29.



                                                 26
       "Statutory damages serve the dual purposes of compensation and deterrence .... "

Schiffer Publ'g, Ltd. v Chronicle Books, LLC, 2005 WL 67077 (E.D. Pa. Jan. 11, 2005).

Furthermore, statutory damages "remedy a wrong which would otherwise go unremedied if

actual damages could not be proven." Raydiola Music v. Revelation Rob, Inc., 729 F. Supp. 369,

375 (D. Del. 1990); see also Taha III, 862 F.3d at 305 ("Given the particular harms that can be

wrought by the release of someone's criminal history information, there may be instances in

which an individual faces consequences beyond humiliation and embarrassment which may be

difficult or impossible to evaluate in monetary terms."); Bohus v. Restaurant.com, Inc., 784 F.3d

918,930 (3d Cir. 2015) ("We cannot disregard the legislature's choice to award statutory

damages in the absence of actual damages."); Perrone v. General Motors Acceptance Corp., 232

FJd 433,436 (5th Cir. 2000) ("[S]tatutory damages are reserved for cases in which the damages

caused by a violation are small or difficult to ascertain."). Such penalties provide remedies for

individuals who would be unlikely to pursue them otherwise. In creating a private right of

action, the legislature also recognized that the state has insufficient manpower for enforcement,

and thus empowered individuals to act as private attorneys general. See Schnall v. Amboy Nat.

Bank, 279 F.3d 205, 217 (3d Cir. 2002) (acknowledging that the government has "limited

resources to devote to enforcement" and that ceding enforcement "to individuals" may be more

cost effective). Statutory damages are thus the primary enforcement mechanism of the CHRIA,

and Defendants here were on notice of the consequences of a CHRIA violation.

       Certainly, the concerns about aggregate awards are particularly acute in the class action

context when a defendant committed many violations of a statute against many plaintiffs. See

Parker v. Time Warner, 331 F.3d 13, 22 (2d Cir. 2013) (recognizing that "[i]ssues arise from the

effects of combining a statutory scheme that imposes minimum statutory damages awards on a



                                                27
per-consumer basis ... with the class action mechanism that aggregates many claims-often

because there would otherwise be no incentive to bring an individual claim"). ~ot surprisingly,

large numbers of identical claims for small statutory penalty awards create large aggregate

recoveries. While the Court may find the outcome here troubling, it will not go against the

express mandate of the Pennsylvania legislature. Modification of a state statute is the province

of the legislature, not the courts.

            Given that backdrop, the role of the district court in considering Defendants' remittitur

request "is to determine whether the jury's verdict is within the confines set by state law, and to

determine, by reference to federal standards developed under Rule 59, whether a new trial or

remittitur should be ordered." Browning-Ferris Indus. v. Kelco Disposal, Inc., 492 U.S. 257,

279 ( 1989). 10 The standard for remittitur is "articulated in a number of ways[,]" Blakey v.

Continental Airlines, Inc, 992 F. Supp. 731,734 (D.;'J.J. 1998), with both the Pennsylvania

Supreme Court and the Third Circuit setting a high bar for granting remittitur. Under

Pennsylvania law, "Li]udicial reduction of a jury award is appropriate only when the award is

plainly excessive and exorbitant. The question is whether the award of damages falls within the

uncertain limits of fair and reasonable compensation or whether the verdict so shocks the sense

of justice as to suggest that the jury was influenced by partiality, prejudice, mistake, or

corruption." Haines v. Raven Arms, 536 Pa. 452,455 (1994). The Third Circuit has explained

that courts reduce damages awards in two circumstances: (I) to satisfy constitutional due process

concerns if the award is unconstitutionally excessive, or (2) if an award is unreasonable on the

facts of the case at hand. See Cortez, 617 F.3d at 715-16.

           A due process argument is unavailing here in that this Court has already found that the


10
     Plaintiffs mistakenly apply only the federal standard, without reference to state law.


                                                             28
Due Process Clause protects persons, not governmental entities such as Bucks County. See Taha

/, 172 F. Supp.3d at 873. This comports with Supreme Court and Third Circuit authority. See

South Carolina v. Katzenbach, 383 U.S. 301, 323-24 (1966) ("The word 'person' in the context

of the Due Process Clause of the Fifth Amendment cannot, by any reasonable mode of

interpretation, be expanded to encompass the States of the Union .... "); Pennsylvania v. Riley,

84 F.3d 125, 130 n.2 (3d Cir. 1996) (same); see also East St. Louis v. Circuit Court for Twentieth

Judicial Circuit, 986 F.2d 1142, 1144 (7th Cir. 1993) (holding that East St. Louis cannot invoke

the Due Process Clause's protection because it is not a "person" under the Fifth or Fourteenth

Amendment). :'vioreover, recent Supreme Court cases on the Due Process Clause have used the

penalties imposed by state legislatures as a barometer for awards that do not violate due process.

See BMW, 517 U.S. at 583--84 (legislative judgments are entitled to "substantial deference");

State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408, 411-12 (2003) (referencing a Utah

statute's award of $10,000 per violation as a benchmark).

        With respect to the question of whether the award is unreasonable given the facts at hand,

"[t]here must be a rational relationship between the specific injury sustained and the amount

awarded." Gumbs, 823 F.2d at 773; see also Spence, 806 F.2d at 1201 (explaining that remittitur

is employed "when the trial judge finds that a decision of the jury is clearly unsupported and/or

excessive"). Plaintiffs cite to another formulation of the remittitur test, which provides that

"where the verdict is so large as to shock the conscience[,]" the Court must order the plaintiff "to

remit the portion of the verdict in excess of the maximum amount supportable by the evidence or

if the remittitur [is] refused, to submit to a new trial." Kazan v. Wolinski, 721 F.2d 911,914 (3d

Cir. 1983). Defendants rely on the factors set out in Kirkbride, which include evaluating the

character of the tortious act, the nature and extent of the harm, and the wealth of the defendant.



                                                 29
See 521 Pa. at I 04.

         Regardless of which test applies, Defendants do not prevail under of them. First,

Defendants argue that no evidence was adduced at trial proving that they intended to violate the

CHRIA, but as set forth supra Sections IV(B}-(C), it was. See Spence, 806 F.2d at 1201 (given

the evidence Plaintiffs presented at trial, the jury's award was not "clearly unsupported"). Next,

Defendants revive their argument that punitive damages are excessive given that no

compensatory damages were awarded in this case; but this Court and the Third Circuit have

already considered and rejected this argument. 11 Finally, Defendants urge the Court to consider

that deterring Bucks County is not necessary and that allowing the verdict to stand would create

a burden on taxpayers. While there is no doubt that the taxpayers of Bucks County will be

negatively impacted by the jury's verdict, one could argue that Defendants should have taken

their interests into consideration before uploading the information onto the ILT. 12

         Contrary to Defendants' argument that the jury's award violates the Third Circuit's

directive that "any punitive damages imposed ... be reasonable," Taha Ill, 862 F.3d at 305 n.8,

the jury awarded the minimum statutory damages authorized by the Pennsylvania legislature in

the CHRIA. See 18 Pa. C.S.A. § 9183(b)(2). By awarding an amount within the statutory range,

the jury ensured there was a "rational relationship between the specific injury sustained and the


11
   The Third Circuit previously ruled: "In the penalties prov1s1on of CHRIA, the Pennsylvama Legislature explicitly
provided for the imposition of punitive damages without mcluding any language making the recovery of
compensatory damages a pre-requisite for their imposit10n." Taha III, 862 F.3d at 304 -05. The cases Defendants
cite confirm this as well. See, e g, Kirkbride, 521 Pa. at 102 ("[e]ven though compensatory damages had not been
awarded, punitive damages could be appropnate"), Sprague v Walter, 441 Pa. Super I, 72 ( 1995) ("Under
Pennsylvania law, pumtive damages need bear no proportional relationship to the compensatory damages awarded
ma particular case.") (c1tmg Kirkbride, 521 Pa. at 103-04)

12 In support, Defendants cite decisions from other state courts, which are not binding on this court, and cases
brought under the Telephone Consumer Protection Act with due process claims, see Golan v FreeEats.com, 930
F 3d 950, 962 (8th Cir. 2019); Maryland v Universal Elections, Inc, 862 F. Supp.2d 457, 465 (D. Md. 2012);
Umted States v Dish Network LLC, 256 F. Supp.3d 810, 906 (C. D. Ill. 2017). As the Court has already addressed,
a due process claim is not available here. To the extent Defendants rely on Feingold v SEPTA, 517 A.2d 1270 (Pa.
1986 ), the Third Circuit has not found that opmion persuasive m this case. See Taha III, 862 F 3d at 306

                                                        30
amount awarded." See Gumbs, 823 F.2d at 773. Given the dictates and the set of circumstances

at issue here, an award of $1,000 per violation-the minimum award required under the statute

for a willful violation--does not "shock the conscience" and is not "plainly excessive and

exorbitant." Kazan, 721 F.2d at 914; Haines, 536 Pa. at 455.

       Accordingly, Defendants' request for remittitur shall be denied. An appropriate order

follows.




                                                    WENDY BEETLESTONE, J.

October 4, 2019




                                                                             ,,




                                               31
